                          Case 19-20831-jra            Doc 10-1         Filed 04/10/19          Page 1 of 1

                                                      Notice Recipients
District/Off: 0755−2                        User: ch                             Date Created: 4/10/2019
Case: 19−20831−jra                          Form ID: 573                         Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John Mileusnic       325 Plum Creek Drive         Schererville, IN 46375
cr          Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP      4515 N Santa Fe Ave.
            Dept. APS        Oklahoma City, OK 73118
                                                                                                                     TOTAL: 2
